                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


EQUAL EMPLOYMENT OPPORTUNITY                          )
COMMISSION,                                           )
                                                      )
       Plaintiff,                                     )
                                                      )      Civil Action No.
v.                                                    )      3:16-cv-00769-HTW-LRA
                                                      )
DANNY’S RESTAURANT, LLC AND                           )
DANNY’S OF JACKSON, LLC F/K/A                         )
BABY O’S RESTAURANT, INC D/B/A                        )
DANNY’S DOWNTOWN CABARET                              )
                                                      )
       Defendants.                                    )


       PLAINTIFF UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY
      COMMISSION’S MEMORANDUM IN SUPPORT OF MOTION IN LIMINE




       Plaintiff Equal Employment Opportunity Commission (“EEOC” or the “Commission”) has

moved the Court to enter an Order in limine prohibiting Defendant Danny’s of Jackson, LLC

(“Defendant” or “Danny’s”), Counsel for Defendant Danny’s of Jackson, LLC, and, through

counsel, any and all witnesses be instructed to refrain from asking about or mentioning, directly

or indirectly, any of the matters contained in this Motion in Limine. Specifically, the EEOC

requests that this Court instruct Defendant, Defendant’s counsel, and Defendant’s witnesses not to

mention or bring before the jury, either directly or indirectly, upon voir dire examination, opening

statement, interrogation of witnesses, introduction of evidence (including demonstrative

evidence), argument or any other means any of the matters set forth below, unless and until such

matters have been first called to the attention of the Court, out of the presence or hearing of the


                                            Page 1 of 20
jury, and after a favorable ruling obtained from the Court concerning the admissibility and

relevance of any such matters. This Memorandum is submitted in support of Plaintiff’s motion.

Plaintiff’s authorities and argument follow the statement of each matter sought to be excluded.

I.     STANDARD OF REVIEW

The United States Court of Appeals for the Fifth Circuit has provided the following guidance:

       A motion in limine is a motion made prior to trial for the purpose of prohibiting opposing
       counsel from mentioning the existence of, alluding to, or offering evidence on matters so
       highly prejudicial to the moving party that a timely motion to strike or an instruction by
       the court to the jury to disregard the offending matter cannot overcome its prejudicial
       influence on the jurors’ minds.

O’Rear v. Fruehauf Corp., 554 F.2d 1304, 1306 n.1 (5th Cir.1977) (citation omitted).

II.    GENERAL EVIDENTIARY PRINCIPLES

A.     Relevance

       Rule 401 of the Federal Rules of Evidence states that “[r]elevant evidence means evidence

having any tendency to make the existence of any fact that is of consequence to the determination

of the action more probable or less probable than it would be without the evidence.” Fed. R. Evid.

401. The fact sought to be proved by the evidence offered must be material - a matter or issue in

dispute. If evidence is not relevant, then it is not admissible. Fed. R. Evid. 402.

B.     More Prejudicial than Probative

       Even if evidence is relevant, it is inadmissible if “its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or

by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”

Fed. R. Evid. 403. Unfair prejudice includes the tendency to suggest to the trier of fact that it has

the discretion to decide a disputed issue on an improper basis, such as illegitimate emotional

appeal. Advisory Committee’s Notes on Fed. R. Evid. 403. Fed. R. Evid. 403 provides that



                                             Page 2 of 20
although relevant, such evidence may be excluded if its probative value is substantially outweighed

by its prejudice. The Fifth Circuit has enunciated a two-step analysis, encompassing the substance

of both Rule 404(b) and Rule 403, for determining the admissibility of extrinsic evidence. United

States v. Beechum, 582 898, 911 (5th Cir. 1978). First, it must be determined that the extrinsic

offense evidence is relevant to an issue other than character. Id. Second, the evidence must possess

probative value that is not substantially outweighed by its undue prejudice and must meet the other

requirements of Rule 403. Id. See also United States v. Rocha, 916 F.2d 219, 240 (5th Cir. 1990);

Gross v. Black and Decker (U.S.), Inc., 695 F.2d 858, 863 (5th Cir. 1983).

III.   ARGUMENT

A.     Any mention of Williams’ and Class Members’ communications with EEOC
       attorneys

       Any communications between Williams and EEOC attorneys are protected by the

attorney/client privilege. Likewise, any communications between Class Members Sharday Moss

(“Moss”), Adrea Samuel (“Samuel”), Latoria Garner (“Garner”), and Jordyn Riddle (“Riddle”)

and EEOC attorneys are protected by the attorney/client privilege. The Commission requests the

Court prohibit any questioning designed to elicit the substance of any communications between

Williams and EEOC attorneys as well as Class Members and EEOC attorneys.

       Although EEOC attorneys do not maintain a traditional attorney/client relationship with

the charging parties upon whose allegations its legal claims are based, courts generally agree that

the EEOC maintains a relationship with claimants that supports an attorney/client privilege

applicable to communications between the two. See EEOC v. Collegeville/Imagineering Ent., 2007

WL 158735, at * 2 (D. Ariz. Jan. 17, 2007)(filing of charges with EEOC and EEOC’s subsequent

filing of suit constitutes sufficient evidence of an attorney-client suit); EEOC v. Chemtech Int’l

Corp., 1995 WL 608333, at *2 (S.D. Tex. May 17, 1995)(applying attorney-client and common


                                            Page 3 of 20
interest privileges in ADA action); EEOC v. HBE Corp., 1994 WL 376273, at *2 (E.D.Mo. May

19, 1994) (applying attorney-client and common interest privileges in Title VII action).

B.     Any testimony and/or evidence concerning the EEOC’s investigation preceding this
       suit

       Defendant may seek to challenge the adequacy of the EEOC investigation and the

sufficiency of the evidence that resulted in the EEOC’s reasonable cause determination. However,

such an inquiry serves no useful purpose, and any probative value is substantially outweighed by

prejudice, waste of time, and likelihood of misleading the jury. Fed. R. Evid. 402 and 403.

        First, the inadequacy or incompleteness of an EEOC investigation is not a valid affirmative

defense to a claim of discrimination. See EEOC v. First Nat’l Bank, 614 F.2d 1004, 1008 (5th Cir.

1980) (striking defendant’s “so-called affirmative defense of malicious prosecution and

harassment” as it “did not relate to the primary issue” of whether the defendant committed

unlawful discrimination). Defendant simply cannot assert an insufficient or improper EEOC

investigation as a defense to the allegations of the complaint. A number of courts have rejected

similar challenges to the sufficiency of an EEOC investigation. See, e.g., EEOC v. KECO Indus.,

Inc., 748 F.2d 1097, 1100 (6th Cir. 1984) (adequacy of EEOC investigation not a relevant issue);

Georator Corp. v. EEOC, 592 F.2d 765, 767 (4th Cir. 1979) (trial is de novo and the court will not

determine whether substantial evidence supported EEOC’s finding of reasonable cause); EEOC v.

St. Anne’s Hospital, 664 F.2d 128, 131 (7th Cir. 1982) (employer not entitled to challenge

adequacy of EEOC investigation, or contend that it was denied opportunity to provide information

which would have altered conclusions). In so holding, these courts have noted that the EEOC has

no adjudicatory power and its proceedings are not binding on the employer or reviewable by a

court. See EEOC v. Caterpillar, Inc., 409 F.3d 831, 833 (7th Cir. 2005); EEOC v. Gen. Elec. Co.,

532 F.2d 359, 370-71 (4th Cir. 1976). The purpose of the EEOC’s investigation is simply to


                                            Page 4 of 20
determine whether there is a basis for the charge of discrimination. KECO Indus., Inc., 748 F.2d

at 1100. The agency’s findings carry “no determinate consequences.” Georator Corp. v. EEOC,

592 F.2d 765, 768 (4th Cir. 1979). Once a lawsuit is filed, Title VII provides for a trial de novo,

wholly separate from the investigation that occurred at the administrative stage. See KECO Indus.,

Inc., 748 F.2d at 1100. Any evidence that Defendant seeks to introduce concerning the adequacy

or sufficiency of the EEOC investigation is therefore irrelevant and inadmissible. See Newsome v.

EEOC, 37 Fed. App’x. 87, 2002 WL 971379 at * 2 (5th Cir. 2002) (quoting KECO Industries for

proposition that “the nature and extent of an EEOC investigation into a discrimination is a matter

within the discretion of that agency.”).

       Second, the sufficiency of the EEOC’s investigation is irrelevant and a waste of time as

this Court has already determined Defendant discriminated against Williams and Class Members

in violation of Title VII when it granted Plaintiff’s Motion for Summary Judgment as to Liability.

(Doc. 120). At trial, the jury and the trial judge must find the facts and draw legal conclusions from

them, independent of any investigation and determination by the EEOC. Dickerson v. Met. Dade

County, 659 F.2d 574, 579 (5th Cir. 1981). The Court has already done so. (Doc. 1). The sole

remaining issue at trial is the amount of damages that should be awarded due to Defendant’s

violation of Title VII—not whether the EEOC conducted an adequate investigation. Therefore,

any discussion of the sufficiency of the EEOC’s investigation is irrelevant under 401 and 402, and

a waste of time under 403.

C.     Any evidence, witnesses, or testimony Defendant did not timely disclose.

       The Commission requests the Court prohibit Defendant from offering, referring to, or

eliciting any testimony, evidence or documents which Defendant did not timely disclose.

       The Court ordered all parties to complete all discovery by January 23, 2018. (Doc. 64).



                                             Page 5 of 20
Long after the close of discovery in this case, Defendant produced a large number of irrelevant,

frivolous documents to the EEOC and to the Court. These include: affidavits from various

employees of Danny’s Downtown Cabaret asserting, in essence, that their boss, Danny McGee

Owens, is not a racist, does not use racist language, and treats dancers the same without regard to

race. Defendant has also produced to the Court and the EEOC, after the close of discovery, security

footage from a VIP room at Danny’s Downtown, allegedly depicting one of the class members in

this case engaging in alleged illegal activity.1

        The disclosure of documents, purported evidence, and new witnesses Defendant has

disclosed to the EEOC after the close of discovery raise the concern that Defendant will attempt,

at trial, to introduce documents and solicit testimony from witnesses who were not disclosed to the

EEOC during discovery. Accordingly, EEOC moves to exclude from the jury any and all

documents Defendant has produced to the EEOC after the close of discovery as well as the DVD

Defendant has recently produced to the EEOC. More generally, EEOC moves to exclude from the

jury, all documents and witnesses that Defendant failed to produce before discovery in this case

closed on January 23, 2018.

        Rule 26(e) requires each party to supplement or correct a prior disclosure or response “in

a timely manner if the party learns that in some material respect the disclosure or response is

incomplete or incorrect, and if the additional or corrective information has not otherwise been

made known to the other parties during the discovery process…” Fed. R. Civ. P. 26(e). The basic

purpose of Rule 26(e) is to “prevent a party from being prejudicially surprised by information

presented at trial.” Reed v. Iowa Marine and Repair Corp., 16 F.3d 82, 85 (5th Cir. 1994).

        In addition, Rule 37(c)(1) provides, in part, “If a party fails to provide information…as


1
 Defendant sent these documents to EEOC counsel and the court on September 13, 2018. The packet contained
approximately 34 affidavits and a DVD.

                                                 Page 6 of 20
required by Rule 26(a) or (e), the party is not allowed to use that information…at trial, unless the

failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Francois v. Colonial

Freight Sys., Inc., 2007 WL 4564866, at *3 (S.D. Miss. Dec. 21, 2007)(excluding evidence not

produced during discovery period); Riley v. Ford Motor Co., 2011 WL 3273592, at *3 (S.D. Miss.

July 29, 2011)(same).

       The discovery period in this case lasted approximately 14 months. Defendant had ample

opportunity during discovery to identify relevant witnesses and produce relevant documents to the

EEOC, to the extent it believed those documents and witnesses were relevant to claims and

defenses of the parties. Despite frequent prodding by the EEOC, Defendant failed to identify any

such witnesses or produce relevant documents in its defense. See, e.g., Docs. 19, 20, 21, 22, 27,

28, 38. Defendant’s attempt to bypass the discovery process is not substantially justified given the

length of the discovery period. And it is not substantially justified given the largely unsuccessful

efforts of the EEOC to compel Defendant to honor its discovery obligations.

       Nor can Defendant carry its burden under Rule 37(c)(1) to show that its failure to timely

supplement its discovery responses and disclosures is “harmless.” EEOC took extensive deposition

testimony during discovery and likely would have deposed any witnesses Defendant had identified

as relevant to the claims and defenses of the parties. Any attempt by Defendant to produce such

witnesses at trial without having disclosed them to the EEOC during discovery—thereby allowing

EEOC to depose such witnesses and subject their testimony to scrutiny before trial—would

constitute unfair surprise. This is what Rule 26 and Rule 37 are designed to avoid. Hill v. Koppers

Indus., 2009 WL 3246630, at *2 (N.D. Miss. Sept. 30, 2009)(“The purpose of [Rule 26’s]

disclosure requirements is to “eliminate unfair surprise to the opposing party.”).




                                            Page 7 of 20
D.      Any mention of Class Members’ criminal records, criminal acts, and/or evidence of
        other specific instances of conduct, pursuant to Fed. R. Evid. 401, 402, 403 and 404.

        The Commission seeks the exclusion of evidence or cross examination regarding Class

Members’ criminal and other history that does not sufficiently bear upon general credibility,

including: (1) convictions that are at least ten years old; (2) convictions for misdemeanors that are

not crimes of dishonesty; (3) all arrests and charges; (4) all other “litigation history” (participation

in civil litigation, unemployment and workers’ compensation proceedings, divorces, etc.); (5) and

other acts and/or specific instances of conduct. Because the only issue at trial is what, if any,

damages should be awarded to each Class Member, a Class Member’s conviction or litigation

history is potentially relevant only to her general credibility as testifying witness. Any mention of

a Class Members’ prior criminal convictions should be excluded until Defendant establishes its

admissibility under the Federal Rules of Evidence 401, 402, 403, and 404.

        1. Convictions

        Federal Rule of Evidence 609(a) provides that for the purpose of attacking a witnesses’

character for truthfulness, evidence that a witness was convicted of a crime will be admitted only

if the crime (1) was punishable by death or imprisonment in excess of one year and the court

determines that the probative value of admitting this evidence outweighs its prejudicial effect to

the defendant or (2) involved dishonesty or false statement. Fed. R. Evid. 609(a); United States v.

Preston, 608 F.2d 626, 638 (5th Cir. 1979) (remanding a robbery conviction so the trial court could

make an evidentiary determination as to the probative value of admitting a prior bank robbery

conviction outweighed its prejudicial effect). Under Fed. R. Evid. 609(a), if a prior conviction is

not punishable by death or by imprisonment in excess of one year, the conviction is admissible

only if the crime involved dishonesty or false statement. United States v. Walker, 613 F.2d 1349

(5th Cir. 1980)(affirming the trial court’s exclusion of a witness’s prior conviction because it did


                                              Page 8 of 20
not involve dishonesty or false statement and therefore was not admissible under Fed. R. Evid.

609(a)). Additionally, Fed. R. Evid. 609 (b) states that a conviction more than 10 years prior is

not admissible, unless its probative value substantially outweighs its prejudicial effect.

       Generally, extrinsic evidence is not admissible to prove specific conduct of a witness in

order to attack his credibility. Fed. R. Evid. 608 (b); United States v. Farias-Farias, 925 F.2d 805,

809 (5th Cir. 1991). The Rule, however, does permit inquiry on cross examination into specific

instances of conduct which bear on a witness’ credibility in order to impeach the credibility of the

witness. Id. The probative value of the testimony must “substantially outweigh” the prejudicial

value under Rule 403. A district court may under Rule 608(b) determine if the evidence is

probative of truthfulness, and under Rule 403 exclude even probative evidence if the prejudicial

effect outweighs the probative value. See e.g., United States v. Skelton, 514 F.3d 433, 444 (5th Cir.

2008); United States v. Williams, 822 F.2d 512, 517 (5th Cir. 1987).

                i. Stale Convictions

       All evidence and questioning regarding convictions (or resulting imprisonment terms)

older than ten years should be excluded under Rules 609(b), 608, and 403. The Fifth Circuit has

held that there is a presumption against the use of prior crime impeachment evidence over ten years

and that such convictions will be admitted very rarely and only in exceptional circumstances.

presumption See e.g., Mills v. Estelle, 552 F.2d 119, 120 (5th Cir. 1977)(“609(b) establishes a

presumption against the use of more than 10-year old convictions.”); United States v. Cathey, 591

F.2d 268, 275 (5th Cir. 1979) (“Rule 609(b) makes over-age convictions inadmissible unless the

court makes the required finding of probative value. The general rule, therefore, is admissibility.”)

There are no exceptional circumstances justifying the introduction of stale convictions in this case

and any admission of stale convictions would serve to unduly prejudice the jury by painting the



                                             Page 9 of 20
Class Members as criminals, and to delay the trial by requiring competing evidence and testimony

regarding the convictions’ underlying conduct. United States v. Cox, 536 F.2d 65, 72 (5th Cir.

1976)(probative value of evidence of false statements to immigration officials sixteen years before

trial outweighed by danger of unfair prejudice).

        Cross examination regarding convictions whose terms of imprisonment expired more than

ten years ago should be excluded under Rule 608, for the same reason. See United States v. Merida,

765 F.2d 1205, 1217 (5th Cir. 1985)(questions about crimes older than ten years excludable under

Rule 608(b)).

                 ii. Convictions for Misdemeanors That Are Not Crimes of Dishonesty

        Evidence and cross examination regarding convictions – at any time – for crimes that are

not punishable by more than one year of imprisonment and are not crimes of dishonesty should

also be excluded pursuant to Rules 403, 608, and 609, because they have little bearing on

credibility and are highly prejudicial. See United States v. Barnes, United States v. Eterkin, 624

F.2d 597, 598-99 (5th Cir. 1980); United States v. Ashley, 569 F.2d 975, 978-79 (5th Cir.); United

States v. Barnes, 622 F.2d 107, 110 (5th Cir. 1980). Therefore, a misdemeanor conviction for a

crime that does not involve dishonesty has no bearing on Class Member credibility or any other

issue and should be excluded.2

        2. Arrests

        Evidence or questioning regarding arrests or criminal charges – at any time – that did not

result in a conviction or guilty plea should also be excluded under the plain language of Rule

609(a), as well as Rules 608 and 403, because they do not bear upon credibility, are highly

prejudicial in that guilt may be improperly presumed and necessitate trial-delaying competing


2
 Should Defendant seek to introduce any recent Class Member conviction for a non-dishonesty felony, the
Commission will likely seek to exclude on Rule 403 grounds. See Fed. R. Civ. P. 609(a).

                                                 Page 10 of 20
evidence on the underlying conduct. See Michelson v. U.S., 335 U.S. 469, 482 (1948)(“[A]rrest

without more does not, in law any more than in reason, impeach the integrity or impair the

credibility of a witness….Only a conviction, therefore, may be inquired about to undermine the

trustworthiness of a witness.”); Vega v. Johnson, 149 F.3d 354, 363 (5th Cir. 1998)(“The existence

of an indictment, as opposed to a conviction, is not generally admissible to impeach”); Dowthitt v.

Johnson, 230 F.3d 733, 756 (5th Cir. 2000)(citing Vega).

       3. Litigation History

       The Commission moves to exclude the Defendant from questioning Class Members, or

seek to introduce evidence, regarding their “litigation history,” including bankruptcies;

unemployment, workers’ compensation, disability proceedings; divorces; and complaints of

discrimination. The Class Members’ litigation history is irrelevant to the issue about which they

will testify: what damages, if any, did they experience as a result of Defendant’s discriminatory

behavior. Defendant may try to argue that some of this evidence bears upon their credibility, e.g.,

that a Class Member who has been involved in civil litigation is litigious and more likely to lie in

a subsequent lawsuit, or a Class Member who has declared bankruptcy is less credible because she

may be seeking to recover money to ameliorate her financial woes. But this would be entirely

speculative, and the prejudice to Class Members of delving into their personal histories in front of

the jury – ad painting them as litigious or financially incompetent – would far outweigh any

probative value as to their truthfulness.

       4. Other Acts

       Any evidence of illegal acts or other specific instances of conduct should be excluded until

and unless Defendant proves its admissibility under the Federal Rules of Evidence. Rule 404(b)

provides, “[e]vidence of a crime, wrong, or other act is not admissible to prove a person’s character



                                            Page 11 of 20
in order to show that on a particular occasion the person acted in accordance with the character,”

but “[t]his evidence may be admissible for another purpose, such as proving motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R.

Evid. 404(b)(1), (2). In United States v. Beechum, the Fifth Circuit outlined a two-part analysis for

the admission of evidence under 404(b). United States v. Beechum, 582 F.2d 898, 911 (5th Cir.

1978). First, a court must determine the extrinsic offense evidence is relevant to an issue other than

a witness’s character. Id. Evidence of prior acts that are being introduced to demonstrate

“character, disposition, or reputation” are clearly inadmissible. Michelson v. United States, 335

U.S. 469, 475 (1948). Second, the evidence must possess probative value that is not substantially

outweighed by its undue prejudice and must meet the other requirements of 403. Id. In weighing

the probative value and unfair prejudice, the court must make a “commonsense assessment of all

the circumstances surrounding the extrinsic offense.” United States v. Cockrell, 587 F.3d 674, 678-

79 (5th Cir. 2009) (quoting Beechum, 582 F.2d at 914). Rule 404 applies equally in criminal and

civil cases. See Fed. R. Evid. 404 Advisory Committee’s Note to 2006 Amendment (“The Rule

has been amended to clarify that in a civil case evidence of a person’s character is never admissible

to prove that the person acted in conformity with the character trait.”).

       Defendant will likely seek to introduce before the jury inadmissible testimony or evidence

regarding Class Members’ illegal acts and/or other specific instances of conduct to disparage the

conduct or character of the class members in violation of 401, 402, 403 and 404(b). Defendant’s

production of the security footage from a VIP room at Danny’s Downtown, allegedly depicting

one of the class members in this case engaging in alleged illegal activity, is clearly an attempt to

impugn the character of the class member through “other acts” inadmissible under 404(b). As

further examples, Defendant may seek to make reference to or introduce evidence that one or more



                                            Page 12 of 20
class members may have failed to file tax returns, or if filed, may have failed to report all income,

or conducted other illegal acts. This trial is solely focused on the issue of damages and “other

acts” character evidence is not relevant to the issue of damages under 401 and 402, and the

prejudicial effect vastly outweighs any probative value under Rule 403. Therefore, Defendant

should be precluded from introducing any testimony or evidence of Class Members’ illegal acts or

other specific instances of conduct in its attempts to disparage the character and/or reputation of

the class members.

E.     Any mention of, or reference to, Daniel Daxon Owens’ September 25, 2018 affidavit
       and/or the allegations it contains against the Commission, pursuant to Fed. R. Evid.
       401, 402, 403 and 404.

       The Commission requests the Court to prohibit any mention of, or reference to, Daniel

Daxon Owens’ (“Dax”) September 25, 2018 affidavit and any alleged fraud. The September 25,

2018 affidavit is the subject of Defendant’s currently pending Motion to Dismiss (Fsepspet 130)

alleging fraud by the EEOC in obtaining the affidavit from Dax. (Doc. 130). Should this Court

deny Defendant’s Motion to Dismiss, any testimony or evidence relating to allegations of witness

tampering, fraud, and/or coercion contained in Dax’s September 25, 2018 affidavit should be

excluded from this damages-only trial as it is not relevant to the monetary damages of the

claimants. The Court has already held that Danny’s of Jackson, LLC is the successor in liability to

Baby O’s Restaurant. (Doc. 120) Therefore, any testimony or evidence about Dax’s affidavits is

not of consequence in the instant action. The Court should exclude such evidence as irrelevant,

prejudicial and not probative of any fact at issue in this case.

F.     Any mention of Owens et al vs. Two Unknown Named EEOC Agents, pursuant to Fed.
       R. Evid. 401, 402, 403, and 404.

       The Commission requests the Court to prohibit any mention of Owens et al vs. Two

Unknown Named EEOC Agents, 3:18-CV-719-DPJ (S.D. MS 2018). On October 17, 2018, Danny


                                             Page 13 of 20
M. Owens and Daniel Daxon Owens filed a lawsuit seeking damages, alleging that agents of the

EEOC agents denied them their constitutional rights through threats and coercion. The conduct

alleged is the same conduct alleged in Defendant’s most recent Motion to Dismiss (Doc. 130) and

is similarly irrelevant to the instant action. Any testimony or evidence about the Owens lawsuit

against the EEOC is irrelevant under Fed. R. Evid. 401 to the question of how much damages, if

any, the jury should award the claimants. Discussion of the Owens lawsuit in no way assists the

jury in making the determination about the appropriate damages to be awarded to the claimants as

a result of Defendant’s discriminatory actions. Therefore, any testimony or evidence of the Owens

lawsuit is not of consequence in the instant action. In addition, any probative value of reference to

the Owens lawsuit is clearly weighed by its prejudice under Fed. R. Evid. 403. At this point in

time, the Owens lawsuit consists solely of a complaint filed pro se by Dax Owens and his father

as there have been no other actions in the case. To allow mention of, or reference to, a lawsuit that

at this point consists of simply a complaint would potentially prejudice the jury against the Plaintiff

EEOC and confuse the jury regarding whether the issue of successor liability is within the scope

of the trial. Finally, any reference to or mention of the Owens lawsuit would be in violation of 404.

Any reference to the Owens lawsuit would be an attempt by Defendant to besmirch the character

and reputation of the EEOC. Therefore, the Court should exclude such evidence as irrelevant,

prejudicial and not probative of any fact at issue in this case.

G.     Any mention of, or reference to, statutorily imposed caps on compensatory or
       punitive damages

       The Commission requests the Court prohibit any mention regarding the statutory limits on

the recovery of compensatory and punitive damages set forth in 42 U.S.C. § 1981a. That statute

specifically prohibits the court from informing the jury of those limits. 42 U.S.C. § 1981(a)(c)(2).

Instead, the cap is for the Court, not the jury, to apply. Marlow LLC v. BellSouth Telcoms., Inc.,


                                             Page 14 of 20
2013 U.S. Dist. LEXIS 232 *11 (S.D. Miss 2013)(denying Defendant’s Motion in Limine

precluding Plaintiff, its counsel and witnesses from referencing damage amounts in excess of the

statutory cap because Federal Courts commonly reduce damages pursuant to statutory caps

following a jury award.”). See also Warren v. Cty. Comm’n of Lawrence Cty., Ala., 826 F. Supp.

2d 1299, 1306 (N.D. Ala. 2011) (“[T]he cap is for the Court, not the jury, to apply; the statute

expressly forbids the Court from informing the jury of the statutory limitations on recovery before

deliberations.”).

H.     Any Statements regarding the Commission and/or the EEOC’s attorneys

       The Commission requests the Court preclude the Defendant, including its attorneys and

witnesses, from referencing or mentioning the size of the federal government, the size of the

Commission, or the number of attorneys who are employed by or who have appeared on behalf of

the Commission in this matter. Such evidence or references are irrelevant and unfairly prejudicial.

In addition, the Commission requests the Court preclude the Defendant, including its attorneys and

witnesses, refrain from making comments disparaging the EEOC attorneys, impugning the

integrity of the EEOC attorneys or commenting on them personally in any way in front of the jury.

The Commission agrees to refrain from the same conduct.

I.     Any references to any rulings by the court or any motions made by the EEOC, except
       for motions and rulings that limit the scope and issues for trial.

       The Commission requests the Court preclude the Defendant, its attorneys, and any

witnesses from mentioning or referring to in front of the jury any rulings, opinions, or orders made

by this Court in this case or any motions by the Commission on which such rulings may have been

based, except any motions and/or orders that limit the scope of the current trial. The Court alone

is charged with the responsibility of instructing the jury on legal matters. The Court’s rulings on

those matters have no relevance to evidence or argument properly submitted to the jury by parties


                                            Page 15 of 20
or their counsel, and any reference to such could only be made for improper purposes. The same

is true with respect to any motions made by the Commission. Fed. R. Evid. 401, 402, 403.

Therefore, the Court should preclude any party or witness from referencing the Court’s rulings,

opinions, or orders.

J.     Any statements that the jury should by its verdict “send a message” to the EEOC or
       the federal government or consider similar improper factors

       The Commission moves to exclude any references in voir dire, opening statement, closing

argument, or at any other point of the trial that jury members should “send a message” to the EEOC

or the federal government or consider similar and equally improper factors in deciding this case.

Such statements are inherently prejudicial because they, on their face, urge the jury to render its

verdict based on “passion and prejudice.” Honda Motor Co. v. Oberg, 512 U.S. 415, 426 (1994).

       In Westbrook v. General Tire & Rubber Co., 754 F.2d 1233 (5th Cir. 1985), the Fifth

Circuit condemned a similar argument as an “improper distraction from the jury’s sworn duty to

reach a fair, honest and just verdict according to the facts and evidence presented at trial.” See also

Guar. Serv. Corp. v. Am. Employers’ Ins. Co., 893 F.2d 725, 729 (5th Cir.1990)(references to

parties’ relative popular appeal, identities, or geographical locations are improper); Landrum v.

Conseco Life Ins. Co., No. 1:12cv5, 2014 WL 28861, at *6 (S.D. Miss. Jan. 2, 2014) (granting the

defendant’s motion in limine with respect to any request for the jury to send a message or serve as

the conscience of the community); Riley v. Ford Motor Co., No. 2:09cv148, 2011 WL 3273592,

at *4 (S.D. Miss. July 29, 2011) (same).

       It is not uncommon in EEOC lawsuits for Defendants to suggest or argue to the jury that

the EEOC is “wasting the taxpayers’ money” by pursuing this case, or question the government’s

judgment in filing this lawsuit, or inferring that this case is a “waste of government resources,” or

similar argument along those lines. Although vigorous and aggressive advocacy concerning the


                                             Page 16 of 20
issues to be decided is acceptable and essential, the EEOC and its counsel are not themselves on

trial. Such arguments do not bear on the issue of whether Defendant has engaged in unlawful

discrimination. As such, adverse references or other aspersions concerning the EEOC and its

counsel lack any probative value and create an unacceptable risk of unfair prejudice, confusing the

issues, or misleading the jury. Fed. R. Evid. 402, 403.

       The EEOC therefore seeks an order barring all trial counsel or witnesses from making

adverse references or suggestions regarding the integrity or motivations of the government, the

EEOC or its counsel. Such claims are not only wrong, and lacking in any evidence whatsoever,

they also will open the door for distracting side issues and mini-trials about the information the

EEOC obtained during the underlying investigation, the efforts the EEOC made to resolve the case

before filing the lawsuit and the efforts made to resolve the case since filing the lawsuit in order

to prove that the EEOC engaged in its best efforts to try to avoid the litigation at hand.

       There is no place in this trial for unfairly prejudicial argument. The Court should preclude

Defendant from making these or any similar references or arguments meant to inflame the jury

and induce a verdict based on passion, prejudice, or any improper motivations.

K.     Any references to any discovery in this case, including discovery disputes, and
       information supposedly not provided by the EEOC to the Defendant

       Any contention by Defendant that it sought information by interrogatories or Rule 34

document requests during discovery and such interrogatories or document requests were not

adequately responded to is not a matter of concern to the jury, but is completely irrelevant to any

issue in the case. If Defendant claims its discovery efforts were hindered, which they were not,

Defendant could have filed a motion to compel or for other relief before the discovery deadline

expired. Defendant failed to do so. Discovery and discovery disputes are not a proper concern for

the jury. Riley v. Ford Motor Co., No. 2:09cv148, 2011 WL 3273592, at *5 (S.D. Miss. July 29,


                                            Page 17 of 20
2011). Any reference to such matters could only be made for improper, prejudicial purposes.

Evidence that is not relevant is not admissible. Fed. R. Evid. 402. Any relevance is substantially

outweighed by the danger of unfair prejudice. Fed. R. Evid. 403.

L.     Any reference to the length or sufficiency of the EEOC’s conciliation process

       Defendant should be precluded from offering testimony, evidence, argument, or any

comment about the length or sufficiency of the EEOC’s conciliation process. First, the Court has

already struck Defendant’s defense raising failure to conciliate. (Doc. 38). Therefore, any attempt

to introduce evidence regarding an issue already decided by this court is inadmissible. Second, the

EEOC did engage in conciliation efforts with Defendant. The scope of review by the Court

regarding the EEOC’s conciliation process is limited. Mach Mining, LLC v. E.E.O.C., 135 S. Ct.

1645, 1656, 191 L. Ed. 2d 607 (2015).

       Reference to the EEOC’s conciliation process runs afoul of Fed. R. Evid. 408 and could

lead to the disclosure of prohibited settlement information. Moreover, reference to the sufficiency

of the EEOC’s administrative process, the length of the process, or conciliation in this case is

irrelevant. Even if such references were relevant, the relevance is substantially outweighed by the

danger of unfair prejudice. Fed. R. Evid. 403. There is a real danger that referring to any prior

conciliation efforts, the content of which is confidential, may create confusion among the jury,

mislead the jury about the real issue at hand, or waste time. The jury may believe Williams and

docthe class members or the EEOC should have reached settlement prior to trial. The jury could

be prejudiced against Williams and the class members by such evidence, argument, or insinuation.




                                           Page 18 of 20
                                        CONCLUSION

       For the reasons set forth above, Plaintiff EEOC, therefore, respectfully requests this Court

to issue an order excluding evidence on the above matters.




Date: April 10, 2019
                                             Respectfully submitted,

                                             MARSHA L. RUCKER
                                             Regional Attorney
                                             PA Bar No. 90041

                                             GERALD L. MILLER
                                             Supervisory Trial Attorney
                                             AL Bar No.: ASB-1454-E52G

                                             /s/Alysia D. Franklin
                                             ALYSIA D. FRANKLIN
                                             Trial Attorney
                                             CA Bar No. 264410
                                             alysia.franklin@eeoc.gov

                                             CHRISTOPHER WOOLLEY
                                             Trial Attorney
                                             CA Bar No. 241888
                                             christopher.woolley@eeoc.gov

                                             EQUAL EMPLOYMENT OPPORTUNITY
                                             COMMISSION
                                             1130 22nd Street South
                                             Suite 2000
                                             Birmingham, AL 35205
                                             Phone: (205) 212-2064




                                           Page 19 of 20
                                CERTIFICATE OF SERVICE

I hereby certify that on April 10, 2019, filed the foregoing with the Clerk of Court using the

CM/ECF system which will electronically send notification of the filing to all attorneys of record.


                                             /s/ Alysia D. Franklin
                                             Alysia D. Franklin




                                           Page 20 of 20
